



   


DISBURSING AGREEMENT


THIS DISBURSING AGREEMENT (“Agreement”) is made and entered into as of February
28, 2017 by and among Cardinal Ethanol, LLC, an Indiana limited liability
company (“Borrower”); First National Bank of Omaha, a national banking
association (“Lender”) and Stewart Title Company (“Title Company”).


RECITALS:


A.    Borrower and Lender have entered into a First Amended and Restated
Construction Loan Agreement dated June 10, 2013 (as amended, the “Credit
Agreement”) as amended by that certain Tenth Amendment of First Amended and
Restated Construction Loan Agreement of even date with this Agreement between
Borrower and Lender (the “Tenth Amendment”), pursuant to which the Lender will
extend the Construction Loan (“Loan”) in the total maximum amount of
$10,000,000.00 which Borrower may use to draw Soybean Facility Construction
Advances for the construction of the Soybean Facility Improvements to the
Project upon the Real Estate described on Exhibit A attached hereto
(“Property”), and Lender will extend to Borrower the other financial
accommodations described in the Credit Agreement.


B.    Title Company has endorsed Lender’s current title policy (the policy, as
endorsed, referred to herein as the “Title Policy”) relating to Lender’s
Mortgage on the Property as Collateral Agent for the Lenders as Policy No. M9702
- 798048.


C.    Title Company has underwritten the Title Policy and the endorsements.


D.    Borrower and Lender have requested the Title Company to supervise the
disbursement of Soybean Facility Construction Advances under the Credit
Agreement, in accordance with the terms thereof and of this Agreement.


AGREEMENT:


In consideration of the above recitals, of the Lender’s agreement to lend funds
to Borrower under the Credit Agreement, and of the mutual agreements set forth
below, the parties agree as follows:


1.     All capitalized terms not otherwise defined in this Agreement have the
meanings given to them in the Credit Agreement. As used in this Agreement, the
term “Advance” shall mean a Soybean Facility Construction Advance under the
Construction Loan used to pay for Soybean Facility Improvements or other sources
shown in the Soybean Facility Budget referenced below, and Contractor shall
collectively mean any Person supplying labor or materials to or with respect to
the Soybean Facility Improvements, their successors and permitted assigns.


2.    Borrower shall submit to the Title Company a copy of the Soybean Facility
Budget. If requested by the Title Company, Borrower shall also furnish to the
Title Company a


21T0035



--------------------------------------------------------------------------------





copy of the Borrower's construction contract for the construction of the Soybean
Facility Improvements with any Contractor (collectively, the “Construction
Contract”) and the contracts of any other Contractor known to Borrower. Borrower
shall keep the Title Company and Lender advised at all times of the names of all
Contractors, and of the type of work, materials or services and of the dollar
amount covered by each of their respective contracts relating to the Soybean
Facility Improvements to the extent known to Borrower. It is understood that
only Contractors whose names, contract descriptions and, after a request
therefor, contracts have been furnished to Lender and Title Company shall be
entitled to receive Advances under this Agreement. It is understood that each
Contractor will be responsible for directly paying all subcontractors and
material suppliers such Contractor employs in connection with the construction
of the Soybean Facility Improvements.


3.    Borrower may obtain Advances for disbursement to Contractors in an amount
not to exceed (a) the total of approved construction costs actually incurred and
paid or owing by Borrower to the date of the applicable Draw Request for work
performed and materials and equipment incorporated in the Soybean Facility
Improvements, plus (b) the cost of materials or equipment not incorporated in
the Soybean Facility Improvements but delivered to and suitably stored at the
Project site in accordance with the terms of the Credit Agreement, plus (c)
prepayments for materials or equipment for the Soybean Facility Improvements in
accordance with the terms of the Credit Agreement, less (d) prior Advances for
such approved construction costs from the Construction Loan or the Borrower’s
equity for such approved construction costs and less (e) any retainage required
or permitted to be withheld by Borrower in connection with an Advance pursuant
to the Construction Contract and the Credit Agreement. Lender shall not be
required to make the final Advance for the payment of the full amount of each
Contractor’s contract until Lender, in its reasonable discretion, is satisfied
that all of the work covered by such contract has been completed, and all
requirements set forth in the Credit Agreement have been complied with in all
material respects, including the delivery of a certificate of completion and
final lien waivers to Lender, Borrower and Title Company.


4.    Lender agrees that it will deliver the executed amendment of the Mortgage
required in the Tenth Amendment, when received by Lender, to the Title Company
for recording. Lender also agrees that it will Advance under the Credit
Agreement through the Title Company as provided in this Agreement, except for
Advances made directly to Borrower, any of which shall be made consistently with
terms of the Credit Agreement.


5.    Whenever Borrower desires to obtain an Advance, Borrower shall submit to
Lender a signed Draw Request, in the form and with the detail and other items
required in the Credit Agreement (for the purposes of collecting lien waivers
and providing the title insurance provided for in this Agreement), with copies
to the Construction Inspector and to Title Company, at least five (5) Business
Days prior to the date on which the requested Advance is to be made (“Advance
Date”), and complete any other preconditions to extension of an Advance
contained in the Credit Agreement, or any other Loan Document. The Draw Request
must be signed by Borrower’s authorized representative. Borrower shall also
simultaneously submit to the Lender and Title Company the following:






- 2 -


21T0035



--------------------------------------------------------------------------------









(a)    A written lien waiver from each Contractor for work done and materials
supplied by it which were paid for pursuant to the next preceding Draw Request
and whose invoices are in excess of $20,000.00 along with copies of all invoices
supporting the Draw Request, in the form required by Lender and/or the Title
Company. Such waivers shall be accompanied by a schedule listing all
disbursements made from the preceding Advance and the recipients thereof.


(b)    Invoices, Budget Variance Report and such other documents as may be
reasonably requested by Lender or the Title Company to establish the cost or
value of the Soybean Facility Improvements for which Advances are to be and have
been made, and the progress of construction of the Improvements, or as may be
required by the Credit Agreement.
    
The Title Company shall search the appropriate real estate records. The Title
Company shall give Lender written notice if any intervening liens, including,
but not limited to mechanics’ liens, are disclosed (other than those expressly
listed in the Title Policy or subsequent amendments thereto previously given to
Lender). If any such intervening liens or other matters, which in Lender’s
reasonable judgment jeopardize or adversely affect the Lenders’ security
interest in the Project, are disclosed, the Title Company shall refrain from
making further disbursements until Lender notifies the Title Company that such
intervening liens or other matters have been waived by Lender, satisfied or
insured over by the Title Company in a manner acceptable to Lender. Upon demand
of Lender, Borrower shall cause any such liens or other matters to be satisfied
of record, as provided in the Credit Agreement. The Title Company shall promptly
notify Lender if the Title Company believes any Advance has been made without
effective lien waivers from the Contractor or Contractors providing for such
goods or services as the Advance is intended to make payment.


On each Advance Date, if all the terms and conditions of the Credit Agreement
and this Agreement have been complied with by Borrower, to the reasonable
satisfaction of Lender, if no Event of Default exists under the Credit
Agreement, and if Lender has approved the Draw Request, Lender shall advance to
the Title Company, in a manner satisfactory to the Title Company and Lender, the
principal amount of the requested Advance (less any required retainage and less
amounts payable to and advanced by Lender to itself). The Title Company shall,
as promptly as possible thereafter, if all of the conditions of this Agreement
have been complied with in a manner satisfactory to the Title Company and
Lender, and if the Title Company has not received notice from Lender that an
Event of Default exists under the Credit Agreement, disburse the proceeds so
received from Lender by delivering to the applicable Contractor entitled to
receive such proceeds, by check, wire transfer, or automated clearinghouse
transfer, the amounts set forth in such Draw Request.


6.    The provisions of this Agreement specified in paragraph 5 shall not apply
with respect to Construction Loan proceeds to be disbursed for the items listed
below, which may be disbursed in full upon submission of a Draw Request listing
such items signed by Borrower or Lender, and/or the following special
documentation, if any, to Lender and the Title Company (unless said disbursement
is made to Lender), or as otherwise provided by the Credit Agreement:






- 3 -


21T0035



--------------------------------------------------------------------------------





ITEM SPECIAL DOCUMENTATION
SPECIAL DOCUMENTATION
Lender charges (interest, fees, etc.)


Attorneys’ fees (including Lender’s counsel)
and Construction Inspector fees


Real estate taxes on the Project and Project Site


Insurance Premiums


Other indirect (non-construction) items
None


Copy of Statement




Copy of Bill


Copy of Statement


As specified by Lender and/or Title Company



If Borrower directly pays certain costs of construction, and Lender and Title
Company approve, the Title Company may disburse an Advance, advanced for payment
of such construction costs, directly to Borrower, as a reimbursement for such
payment; provided that all of the other requirements of this Agreement,
including but not limited to the presentation of waivers of lien with respect
thereto and other conditions in the Credit Agreement, are fulfilled.


If Borrower requires funds for operations and those funds are not for an expense
subject to a mechanic’s lien, Borrower may request an Advance of such funds
directly from the Lender. Borrower shall provide the Title Company with a copy
of each Draw Request submitted directly to Lender.


7.    The Title Company shall keep records showing the names of all Contractors
and other payees to whom Advances are made by the Title Company, the date of
each disbursement, and the amount of each disbursement, which records may be
inspected by Borrower, Title Company and Lender. After completion of the Soybean
Facility Improvements, the Title Company will provide to Lender copies of all
original lien waivers and any other documentation related to the Draw Request
not previously provided to Lender.


8.    If the Title Company shall determine, in its reasonable judgment, that
proper documentation to support a given disbursement, as required by this
Agreement, has not been furnished, the Title Company shall withhold payment of
all or such portion of such disbursement as shall not be so supported by proper
documentation, and shall promptly notify Borrower and Lender of the discrepancy
in or omission of such documentation. Until such time as such discrepancy or
omission is corrected to the satisfaction of the Title Company, it shall
withhold such amount. In the event that such discrepancy or omission is not
corrected within a reasonable time, the Title Company shall, upon demand of
Lender, return such withheld funds to Lender, and the indebtedness of Borrower
to Lender under the Credit Agreement shall be credited with the amount of such
funds. Such returned funds shall remain available for readvancement under the
Credit Agreement, if the requirements thereof and hereof with respect thereto
are later met.














- 4 -


21T0035



--------------------------------------------------------------------------------







The Title Company shall not be liable for determining, calculating, or
confirming any amounts due, or for the failure to determine, calculate, or
confirm the above amounts. Further, the Title Company shall not be liable to any
party to this Agreement for any interest on undisbursed funds.


9.    Borrower shall be responsible for making inspections of the Soybean
Facility Improvements during the course of construction, and shall determine to
its own satisfaction that the work done or material supplied by the Contractors
to whom disbursements are to be made out of each Advance has been properly done
or supplied in accordance with applicable contracts with such Contractors. The
Title Company and Lender shall not be required to conduct any inspection of the
Soybean Facility Improvements or Project. In addition, any inspection of the
Soybean Facility Improvements or Project conducted by or on behalf of the Title
Company or Lender shall be for the benefit of the Title Company or Lender, and
Borrower shall not be entitled to rely on the results of any such inspection.


10.    It is expressly understood and agreed that neither Lender nor the Title
Company assumes any liability or responsibility for the satisfactory completion
of the Soybean Facility Improvements, for the adequacy of funds advanced or
disbursed by any of them pursuant hereto and to the Credit Agreement to complete
the Improvements, for inspections during construction, or for any acts on the
part of Borrower or any Contractor to be performed in the construction of the
Soybean Facility Improvements.


11.    Any notice required or permitted to be given by any party hereto to any
other party hereto under the terms of this Agreement shall be deemed to have
been given on the day two (2) business days after the same is deposited with an
overnight courier or in the United States mail, registered or certified, return
receipt requested, postage prepaid, addressed to the party to which the notice
is to be given at the address set forth opposite its name below, or to any other
address specified in a notice given by such party to the others not less than
ten (10) days prior to the effective date of the address change, or on the day
sent if sent by confirmed facsimile:


If to Borrower:
Cardinal Ethanol, LLC

1554 North 600 E
Union City, Indiana 47930
Attention: Jeff Painter
                        
If to Lender:                First National Bank of Omaha
1620 Dodge Street, Stop 1029
Omaha, Nebraska 68197-1029
Attention: Amos Alstrom
Facsimile: (402) 633-3519


If to Title Company:            Stewart Title Company
20 East 91st Street
Indianapolis, Indiana 46240
Attn.: Lisa Ingram




- 5 -


21T0035



--------------------------------------------------------------------------------







Facsimile: (317) 818-2410


    12.     All documents required to be delivered by Borrower to Lender or the
Title Company pursuant to this Agreement shall be in form and content reasonably
acceptable to Lender or the Title Company, as the case may be.


13.     The Title Company agrees that it is the “closer” for the transaction
described in this Agreement, and that it will disburse all payments to
Contractors or others required by this Agreement, and that for the purposes of
the information reporting requirements to the Internal Revenue Service, shall
file any informational returns and any other documentation required by the
Internal Revenue Code and any regulations and revenue rulings issued by the
Internal Revenue Service, and any state information returns required by the
applicable state revenue agency relating to the closing of transactions and
disbursing Advances. The Title Company agrees to provide copies of such
documentation to Lender and other records relating to the disclosure
requirements of this paragraph upon written request of Lender. The Title Company
agrees to save, indemnify, defend, and hold Lender harmless from any losses,
claims, damages, or costs of any kind and nature relating to the Title Company’s
failure to comply with the requirements of this paragraph. This indemnity shall
be effective notwithstanding any other indemnification provision or exculpation
provisions of this Agreement releasing Title Company from responsibilities for
actions or omissions of the Title Company in connection with this Agreement.


14.    Borrower agrees to pay the Title Company $200.00 for each disbursement it
makes, and an update search of $175 for each disbursement as compensation for
its services as described in this Agreement. Additionally, Borrower will pay the
Title Company a fee of $10.00 for each check and lien waiver paid to and
collected from a Contractor or a contractor employed directly by Borrower.


15.    All of Lender’s rights herein are in addition to, and not substitution
of, Lender’s
other rights under the Credit Agreement and other Loan Documents as Agent or a
Lender. No parties shall have been deemed to have waived any right hereunder,
unless such waiver is in writing signed by the party to be charged thereby. This
Agreement shall be governed by the laws of the State of Nebraska, without regard
to its conflicts or choice of law provisions. Provided, however, that the law
applicable to all questions of lien validity, priority, and satisfaction shall
be determined by the substantive law of the State of Indiana. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof.


16.    This Agreement may be executed in any number of counterparts, and by any
party on separate counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.




[SIGNATURE PAGE FOLLOWS]








- 6 -


21T0035



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BORROWER:
                        
CARDINAL ETHANOL, LLC


By:    /s/ William Dartt            
Title:    CFO                    




LENDER:
                        
FIRST NATIONAL BANK OF OMAHA




By:    /s/ Amos Alstrom            
Title:    Vice President                


                        
TITLE COMPANY:


STEWART TITLE COMPANY




By:    /s/ Lisa L. Ingram            
Title:    Commercial Manager            








































- 7 -


21T0035



--------------------------------------------------------------------------------









21T0035



--------------------------------------------------------------------------------





EXHIBIT A


Legal Description:


Tract I, containing 207.623 acres


Situated in the Northeast and Southeast Quarters, both being in Section 17,
Township 20 North, Range 15 East, Wayne Township, Randolph County, Indiana,
being more particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southeast Quarter
in Indiana State Highway No. 32;


Thence North 89°50’43” West 1993.12 feet (bearing base established from State
Plan Coordinates) along the south line of said Southeast Quarter, Indiana State
Highway No. 32, to a mag nail set, witness an iron rod set North 00°09’17” East
30.00 feet (all iron rods set are 5/8” rebar with plastic cap stamped “RLS
20400025”);


Thence North 00°09’17” East 332.46 feet, to an iron rod set;


Thence North 89°50’43” West 298.90 feet, to an iron rod set;


Thence South 00°09’17” West 332.46 feet, to a mag nail set on the south line of
said Southeast Quarter, witness an iron rod set North 00°09’17” East 30.00 feet;


Thence North 89°50’43” West 502.27 feet, along said south line, in said highway,
to a mag nail found at said southwest corner of said Southeast Quarter, witness
a concrete post found North 01°31’35” East 30.52 feet;


Thence North 01°31’35” East 2649.53 feet along the west line of said Southeast
Quarter, to an iron rod set at the northwest corner of said Quarter (all iron
rods set are 5/8” rebar with plastic cap stamped “RLS 20400025”);


Thence North 01°31’35” East 378.81 feet along the west line of said Northeast
Quarter, to an iron rod set on the south right-of-way of the New York Central
Lines Railroad;


Thence North 77°15’15” East 2775.43 feet along said south right-of-way, to a mag
nail set on the east line of said Northeast Quarter, in Randolph County Road 600
East, witness a concrete end post found South 77°15’15” West 21.33 feet;


Thence South 00°40’05” West 1012.22 feet along the east line of said Northeast
Quarter, in said County Road to an iron rod found at the southeast corner of
said Northeast Quarter;


Thence South 00°23’58” West 2635.04 feet along the east line of said Southeast
Quarter, in said road, to the point of beginning, containing 207.623 acres, more
or less, there being 43.128 acres, more or less, in the Northeast Quarter and
164.495 acres, more or less, in the Southeast Quarter.




- 8 -


21T0035



--------------------------------------------------------------------------------





Tract II, containing 87.598 acres


Situated in the Northwest and Southwest Quarters, both in Section 17, Township
20 North, Range 15 East, Wayne Township, Randolph County, Indiana, being more
particularly described as follows:


Beginning at a mag nail found at the southeast corner of the Southwest Quarter,
in Indiana State Highway No.32, witness a concrete end post found North
01°31’35” East 30.52 feet;


Thence North 89°42’11” West 1320.67 feet (bearing base established from State
Plan Coordinates) along the south line of said Southwest Quarter, in said State
Highway, to a mag nail set at the Southeast corner of a 63.39 acre tract as
recorded in Instrument 0002247, witness a concrete end post found North
01°12’42” East 30.49 feet;


Thence North 01°12’42” East 2652.77 feet along the east line of said 63.39 acre
tract, to an iron rod set on the North line of said Southwest Quarter;


Thence North 01°12’42” East 64.26 feet, entering into the Northwest Quarter, to
an iron rod set on the south right-of-way of the New York Central Lines Railroad
(all iron rods set with plastic cap stamped 7955);


Thence North 77°15’15” East 1377.82 feet along said right-of-way, to an iron rod
set on the east line of said Northwest Quarter;


Thence South 01°31’35” West 378.81 feet along the east line of said Northwest
Quarter, to an iron rod set at the southeast corner of said Quarter;


Thence South 01°31’35” West 2649.53 feet along the east line of said Southwest
Quarter, to the point of beginning, containing 87.598 acres, more or less, there
being 80.807 acres, more or less, in the Southwest Quarter and 6.791 acres, more
or less, in the Northwest Quarter.


Tract III, containing 65.25 acres
Situated in the Southwest Quarter, Section 17, Township 20 North, Range 15 East,
Wayne Township, Randolph County, Indiana, being part of a 65.25 acre tract, all
of a 1½ acre tract and all of two (2) 1 acre tracts, all being described in
Instrument No. 20154971, as recorded in the Randolph County Recorder’s Office,
being more particularly described as follows:


Beginning at an iron rod found in the southwest corner of said Southwest
Quarter, in the intersection of Randolph County Road 500 East and Randolph
County Road 125 North;


Thence North 01 degrees 06 minutes 01 seconds East (bearings are based upon GPS
Coordinates, Projection Set: USA/NAD83/Indiana East) 1,628.08 feet along the
west line of said Quarter, in said Randolph County Road 500 East, to a point,
witness an iron rod set South 88 degrees 51 minutes 24 seconds East 20.00 feet
(all iron rods set are 5/8” rebar with a plastic cap stamped “Beals-Moore RLS
20400025”);
- 9 -


21T0035



--------------------------------------------------------------------------------







Thence South 88 degrees 51 minutes 24 seconds East 444.50 feet along the south
line of a 1.5 acre tract, as described in Deed Record Book 268, Page 7, to an
iron rod set;


Thence North 01 degrees 06 minutes 01 seconds East 753.56 feet along the east
line of said 1.5 acre tract and the east line of a 12 foot Alley, to an iron rod
set at the east terminus of the north right of way line of Mill Street;


Thence North 77 degrees 17 minutes 31 seconds East 20.77 feet on the extension
of said north right of way line, to an iron rod set on the west line of a 3.577
acre tract, as described in Instrument No. 20063915;


Thence South 01 degrees 06 minutes 01 seconds West 63.40 feet along said west
line and the west line of a 0.612 acre tract, as described in Instrument No.
20141086, to an iron rod found with cap stamped “Bergman - 900018”;


Thence North 77 degrees 17 minutes 10 seconds East 888.37 feet along the south
line of said 0.612 acre tract, to an iron rod found with cap stamped “Bergman -
900018” on the west line of an 87.598 acre tract, as described in Instrument No.
20066053;


Thence South 01 degrees 13 minutes 04 seconds West 2,516.54 feet along said west
line, to the sound line of said Quarter, in Indiana State Highway No. 32,
witness a concrete post North 01 degrees 13 minutes 04 seconds East 30.50 feet;


Thence North 89 degrees 41 minutes 58 seconds West 1,322.31 feet along said
south line, in said Highway and said Randolph County Road 125 North, to the
point of beginning, containing 65.387 acres, more or less, as shown on Drawing
No. C-3518, dated 28 October 2016, being subject to the right-of-way of Randolph
County Road 500 East, Randolph County Road 125 North and Indiana State Highway
No. 32 and to all legal easements of record.


And














- 10 -


21T0035



--------------------------------------------------------------------------------









Commencing 40 rods South of the Northwest corner of the Southwest Quarter of
Section 17, Township 20 North, Range 15 East, at the southwest corner of Lot 5
in
Alexander’s Addition to Harrisville, Indiana, thence east 29 rods and 2 feet,
thence north to the north line of Mill Street, thence northeastwardly with the
line of the C.C.C. St. L. Railway to the east line of the west half of the
Southwest Quarter, aforesaid; thence south to the south line of said Section 17,
thence west 55 rods, thence north 10 rods 10 ½ feet, thence west 15 rods and 14
feet, thence north to a point 41 ½ rods north of the south line of said section,
thence west to the section line of said Section 17, thence north 76 2/3 rods to
the place of beginning, containing 65.25 acres, in Wayne Township, Randolph
County, Indiana.


ALSO, commencing nine and one-fourth (9¼) rods east of the southwest corner of
the west half of the west half of the Southwest Quarter of Section Seventeen
(17), Township Twenty (20) North, Range Fifteen (15) East, thence east fifteen
(15) rods fourteen and one-half (14½) feet; thence north ten (10) rods ten and
one-half (10½) feet, thence west fifteen (15) rods fourteen and one-half (14½)
feet, thence south ten (10) rods ten and one-half (10½) feet to the place of
beginning, containing one (1) acre, more or less.


ALSO, commencing twenty-six (26) rods north of the southwest corner of the West
half of the Southwest Quarter of Section Seventeen (17), Township Twenty (20)
North, of Range Fifteen (15) East, thence east nine and one-fourth (9¼) rods,
thence north seventeen and one-third (171/3) rods; thence west nine and
one-fourth (9¼) rods, thence south seventeen and one-third (171/3) rods to the
place of beginning, containing one (1) acre more or less.


EXCEPTING THEREFROM: Beginning at the Southwest corner of the Southwest Quarter
of Section Seventeen (17), Township Twenty (20) North, Range Fifteen (15) East,
thence north on the west section line one thousand five hundred ninety-six
(1,596) feet for a beginning point; thence north approximately three hundred
eighty (380) feet on the west section line to a point 40 rods south of the
Northwest corner of the Southwest Quarter of Section Seventeen (17), Township
Twenty (20) North, Range Fifteen (15) East, thence east parallel with the north
section line four hundred forty-two (442) feet, thence south parallel with the
west section line approximately three hundred eighty (380) feet, thence west
parallel with the north section line four hundred forty-two (442) feet, to the
place of beginning, containing 3.86 acres, more or less, in Wayne Township,
Randolph County, Indiana, including the 1.5 acres, previously deeded in Deed
Record 222 at page 515 in the office of the Recorder of Randolph County,
Indiana.














- 11 -


21T0035

